DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 08/23/2022 has been entered and fully considered.
Claims 1 and 19 have been amended.
Claims 1-20 are pending in Instant Application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the specification objection, Applicant’s amendment to the specification has overcome the specification objection raised in the previous action; therefore the specification objection is hereby withdrawn.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Positioning module is adapted to position in claim 19
Teaching module is adapted to teach in claim 19
Monitoring module is configured to monitor in claim 19
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following are the interpreted corresponding structures found within the specifications for some the above limitations:
Positioning module - page 17
Teaching module - page 17
Monitoring module - page 17
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-10, 12-14, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Micks et al. (USPGPub 2018/0025640) in view of Barth et al. (USPGPub 2011/0087406).	As per claim 1, Micks disclose a method of monitoring protected zone (see at least Figure 6; item 600) of a vehicle (see at least Figure 6; item 607), 	5wherein the protected zone is at least regionally bounded by a boundary contour (see at least paragraph 0082; wherein free-space boundary estimation in a virtual or real parking environment); 		wherein the method comprises the following steps: 		positioning the vehicle at a teaching zone comprising the boundary 	contour (see at least paragraph 0018; wherein a virtual driving environment is created using three dimensional (“3D”) modeling and animation tools. For example, a 3D parking lot can be set up. A virtual vehicle can virtually drive through the virtual parking lot in a manner consistent with searching for parking place. The virtual vehicle is equipped with virtual radars (e.g., four corner radars) that record virtual radar data as the virtual vehicle virtually drives through the virtual parking lot. Essentially simultaneously, ground truth information about the boundaries of unoccupied park spaces is also recorded);  	10 		monitoring the protected zone (see at least paragraph 0019; wherein some of the virtual radar data along with corresponding ground truth data can be provided to a supervised learning process for a detection algorithm (e.g., a supervised learning algorithm, a neural network, etc.). Other annotated virtual radar data can be used to test the detection algorithm and quantify its performance after training. When a detection algorithm appears to be performing reasonably based on training with virtual data, the detection algorithm can also be tested on annotated real world data). Micks does not explicitly mention real-world sensor and vehicle; teaching a reference contour by means of measuring the boundary contour by a real-world environmental sensor arranged at the vehicle; monitoring the protected zone on the basis of the reference contour and on measured values detected by the environmental sensor; wherein the monitoring of the protected zone comprises: reading in the measured values detected by the environmental sensor; comparing the measured values with a stored reference contour; and transferring the vehicle into a safe state if the measured values are disposed outside a tolerance band arranged around the reference contour.	However Barth does disclose:	real-world sensor and vehicle (see at least paragraph 0061; wherein a suitable sensor system here is, in addition to the ultrasonic sound sensors already installed in the vehicle);	teaching a reference contour by means of measuring the boundary 	contour by a real-world environmental sensor arranged at the vehicle (see at least paragraph 0039; wherein originally sensed geometry);	monitoring the protected zone on the basis of the reference contour and on measured values detected by the environmental sensor (see at least paragraph 0057; wherein the geometry of the parking space is determined by means of a suitable sensor system during the parking process and compared with the geometry determined before the start of the parking process);	wherein the monitoring of the protected zone comprises: reading in the measured values detected by the environmental sensor (see at least paragraph 0057; wherein the geometry of the parking space is determined by means of a suitable sensor system during the parking process); 	comparing the measured values with the taught reference contour (see at least paragraph 0057; wherein the geometry of the parking space is determined by means of a suitable sensor system during the parking process and compared with the geometry determined before the start of the parking process); and	 transferring the vehicle into a safe state if the measured values are disposed outside a tolerance band arranged around the taught reference contour (see at least paragraph 057; wherein if the two geometries differ from one another, the deviation which is present is evaluated. This permits correction of the parking trajectory on the basis of current sensor data during the parking process).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Barth with the teachings as in Micks. The motivation for doing so would have been to improve accuracy of the determination, see Barth paragraph 0023.	15As per claim 2, Micks discloses wherein the teaching comprises the following steps: 	detecting environmental sensor data by means of the environmental sensor from the teaching zone (see at least paragraph 0093; wherein radar sensors 613 are configured to perform radar sweeps 611 and to detect objects in the parking lot as radar detections 612 (also referred to as “radar data”). Radar sensors 613 can provide radar detections 612 to the parking space classification algorithm for processing); 	deriving a measurement contour from the environmental sensor data (see at least paragraph 0094; wherein the parking space classification algorithm can process radar detections 612 and estimate the perimeter of the radar detections 612 as splines 605); 	20checking a consistency of the measurement contour (see at least paragraph 0094-0095; wherein Radar detections 612 can include spurious detection data 632 such as cans, or other debris, in the parking lot. The parking space classification algorithm system can be tested and/or trained to differentiate between radar detection data 612 that is relevant data and radar detection data 612 that is spurious data. The parking space classification algorithm can use splines 605 to estimate available parking space(s) 631. As moving vehicle 607 navigates parking lot 621, radar sensors 613 can continue to perform radar sweeps 611 to update radar detections 612. The vehicle computer system 601 can process updated radar detections 612 to continually update splines 605); and 	storing the measurement contour as the reference contour for monitoring the protected zone if the measurement contour is consistent (see at least paragraph 0094-0095; wherein Radar detections 612 can include spurious detection data 632 such as cans, or other debris, in the parking lot. The parking space classification algorithm system can be tested and/or trained to differentiate between radar detection data 612 that is relevant data and radar detection data 612 that is spurious data. The parking space classification algorithm can use splines 605 to estimate available parking space(s) 631. As moving vehicle 607 navigates parking lot 621, radar sensors 613 can continue to perform radar sweeps 611 to update radar detections 612. The vehicle computer system 601 can process updated radar detections 612 to continually update splines 605).  	As per claim 3, Micks discloses 25wherein the monitoring comprises the following steps: 	aligning the environmental sensor to the boundary contour (see at least paragraph 0040; wherein the virtual radar system generating virtual radar data for the virtual parking environment during movement of the test virtual vehicle, the virtual radar data indicating virtual object reflections from virtual objects within the virtual parking environment (303). For example, virtual radar system 217 can generate virtual radar data 212 during movement of virtual vehicle 201. Virtual radar system 211 can include virtual radars mounted on the front corners of virtual vehicle 201. The radar units can produce virtual radar sweeps 208. Virtual radar data 212 can include virtual radar data collected from virtual radar sweeps 208. Virtual radar data 212 can indicate virtual object reflections from portions of virtual vehicles 222 and 223 and portions of virtual parking space markings 241B, 241C, 241D, 241F, 241G, and 241H); 	reading in the measured values detected by the environmental sensor (see at least paragraph 0040; wherein the virtual radar system generating virtual radar data for the virtual parking environment during movement of the test virtual vehicle, the virtual radar data indicating virtual object reflections from virtual objects within the virtual parking environment (303). For example, virtual radar system 217 can generate virtual radar data 212 during movement of virtual vehicle 201. Virtual radar system 211 can include virtual radars mounted on the front corners of virtual vehicle 201. The radar units can produce virtual radar sweeps 208. Virtual radar data 212 can include virtual radar data collected from virtual radar sweeps 208. Virtual radar data 212 can indicate virtual object reflections from portions of virtual vehicles 222 and 223 and portions of virtual parking space markings 241B, 241C, 241D, 241F, 241G, and 241H); and 	comparing the measured values with the stored reference contour (see at least 0046; wherein comparison module 228 can compare parking space classifications 203 to ground truth data 207 to calculate performance data 252 for parking space classification algorithm 202).  	As per claim 8, Micks discloses 25wherein a plurality of environmental sensor data sets are detected using environmental sensor data (see at least paragraph 0015; wherein sensor models (e.g., of a radar system) to provide virtual radar data in relatively large quantities in a relatively short amount of time); and wherein the deriving of the measurement contour comprises a creation of part contours from the individual environmental sensor data sets (see at least paragraphs 0016-0017; wherein the sensor models perceive values for relevant parameters of a training data set, such as, the positions and types of other vehicles in the parking environment, the types and materials of other surfaces in the area, the orientation of the vehicle relative to the parking spaces of interest, and the position of the virtual radar sensors relative to the other vehicles. Relevant parameters can be randomized in the recorded data to ensure a diverse training data set with minimal bias. The training data set can be generated alongside ground truth data (i.e., actual values for relevant parameters). The ground truth data is known since the driving environment is virtualized. The ground truth data can be used to annotate the true locations of the free space boundaries relative to the virtual radar data. Annotated true locations can then be used for supervised learning, to train learning algorithms (e.g., neural networks) to detect the free space boundaries); and a 30spatial superposition of the part contours to form the measurement contour (see at least paragraph 0018; wherein a virtual driving environment is created using three dimensional (“3D”) modeling and animation tools. For example, a 3D parking lot can be set up).  	As per claim 9, Micks discloses wherein all the part contours are compared with the start contour one after the other, starting from a start contour (see at least paragraph 0018; wherein a virtual driving environment is created using three dimensional (“3D”) modeling and animation tools. For example, a 3D parking lot can be set up. A virtual vehicle can virtually drive through the virtual parking lot in a manner consistent with searching for parking place. The virtual vehicle is equipped with virtual radars (e.g., four corner radars) that record virtual radar data as the virtual vehicle virtually drives through the virtual parking lot. Essentially simultaneously, ground truth information about the boundaries of unoccupied park spaces is also recorded. Similar operations can be performed for additional parking lot layouts and arrangements of vehicles to obtain many hours (e.g., 20 or more hours) of driving data at nominal parking lot speed), in the check of the consistency of 5the measurement contour (see at least paragraph 0068-0069; wherein learning parking space classification algorithm 402 can classify virtual parking spaces 442B and 442C as unoccupied. Learning parking space classification algorithm 402 can perceive that the virtual space between virtual parking space markings 441C and 441D is open. Similarly, learning parking space classification algorithm 402 can perceive that the virtual space between virtual parking space markings 441B and 441C is open. In other aspects, parking space classification algorithm 402 (incorrectly) classifies one or both of virtual parking spaces 442F and 442E as unoccupied and/or (incorrectly) classifies one or both of virtual parking spaces 442C and 442B as occupied).  	As per claim 10, Micks discloses wherein a predefined and stored reference contour is used as the start contour (see at least paragraph 0018; wherein a virtual driving environment is created using three dimensional (“3D”) modeling and animation tools. For example, a 3D parking lot can be set up. A virtual vehicle can virtually drive through the virtual parking lot in a manner consistent with searching for parking place. The virtual vehicle is equipped with virtual radars (e.g., four corner radars) that record virtual radar data as the virtual vehicle virtually drives through the virtual parking lot. Essentially simultaneously, ground truth information about the boundaries of unoccupied park spaces is also recorded. Similar operations can be performed for additional parking lot layouts and arrangements of vehicles to obtain many hours (e.g., 20 or more hours) of driving data at nominal parking lot speed). 20	As per claim 12, Micks discloses wherein the vehicle is arranged at different spatial poses during the measurement of the boundary contour (see at least paragraph 0018; wherein a virtual driving environment is created using three dimensional (“3D”) modeling and animation tools. For example, a 3D parking lot can be set up. A virtual vehicle can virtually drive through the virtual parking lot in a manner consistent with searching for parking place. The virtual vehicle is equipped with virtual radars (e.g., four corner radars) that record virtual radar data as the virtual vehicle virtually drives through the virtual parking lot. Essentially simultaneously, ground truth information about the boundaries of unoccupied park spaces is also recorded. Similar operations can be performed for additional parking lot layouts and arrangements of vehicles to obtain many hours (e.g., 20 or more hours) of driving data at nominal parking lot speeds).  	As per claim 13, Micks discloses 25wherein the teaching comprises the following steps: 	detecting environmental sensor data by means of the environmental sensor from the teaching zone (see at least paragraph 0093; wherein radar sensors 613 are configured to perform radar sweeps 611 and to detect objects in the parking lot as radar detections 612 (also referred to as “radar data”). Radar sensors 613 can provide radar detections 612 to the parking space classification algorithm for processing); 	deriving a measurement contour from the environmental sensor data (see at least paragraph 0094; wherein the parking space classification algorithm can process radar detections 612 and estimate the perimeter of the radar detections 612 as splines 605); 	20checking a consistency of the measurement contour (see at least paragraph 0094-0095; wherein Radar detections 612 can include spurious detection data 632 such as cans, or other debris, in the parking lot. The parking space classification algorithm system can be tested and/or trained to differentiate between radar detection data 612 that is relevant data and radar detection data 612 that is spurious data. The parking space classification algorithm can use splines 605 to estimate available parking space(s) 631. As moving vehicle 607 navigates parking lot 621, radar sensors 613 can continue to perform radar sweeps 611 to update radar detections 612. The vehicle computer system 601 can process updated radar detections 612 to continually update splines 605); and 	storing the measurement contour as the reference contour for monitoring the protected zone if the measurement contour is consistent (see at least paragraph 0094-0095; wherein Radar detections 612 can include spurious detection data 632 such as cans, or other debris, in the parking lot. The parking space classification algorithm system can be tested and/or trained to differentiate between radar detection data 612 that is relevant data and radar detection data 612 that is spurious data. The parking space classification algorithm can use splines 605 to estimate available parking space(s) 631. As moving vehicle 607 navigates parking lot 621, radar sensors 613 can continue to perform radar sweeps 611 to update radar detections 612. The vehicle computer system 601 can process updated radar detections 612 to continually update splines 605); 	wherein the vehicle is arranged at different spatial poses during the measurement of the boundary contour (see at least paragraph 0018; wherein a virtual driving environment is created using three dimensional (“3D”) modeling and animation tools. For example, a 3D parking lot can be set up. A virtual vehicle can virtually drive through the virtual parking lot in a manner consistent with searching for parking place. The virtual vehicle is equipped with virtual radars (e.g., four corner radars) that record virtual radar data as the virtual vehicle virtually drives through the virtual parking lot. Essentially simultaneously, ground truth information about the boundaries of unoccupied park spaces is also recorded. Similar operations can be performed for additional parking lot layouts and arrangements of vehicles to obtain many hours (e.g., 20 or more hours) of driving data at nominal parking lot speeds),	wherein the method comprises a detection of pose data representing the different spatial poses; and wherein the pose data are considered in the check of the consistency of the measurement contour (see at least paragraph 0018; wherein a virtual driving environment is created using three dimensional (“3D”) modeling and animation tools. For example, a 3D parking lot can be set up. A virtual vehicle can virtually drive through the virtual parking lot in a manner consistent with searching for parking place. The virtual vehicle is equipped with virtual radars (e.g., four corner radars) that record virtual radar data as the virtual vehicle virtually drives through the virtual parking lot. Essentially simultaneously, ground truth information about the boundaries of unoccupied park spaces is also recorded. Similar operations can be performed for additional parking lot layouts and arrangements of vehicles to obtain many hours (e.g., 20 or more hours) of driving data at nominal parking lot speed).  	As per claim 14, Micks discloses wherein the consideration of the pose data in the check of the consistency of the measurement contour comprises: deriving poses of the vehicle derived from the measurement of the 5boundary contour (see at least paragraph 0018; wherein a virtual driving environment is created using three dimensional (“3D”) modeling and animation tools. For example, a 3D parking lot can be set up. A virtual vehicle can virtually drive through the virtual parking lot in a manner consistent with searching for parking place. The virtual vehicle is equipped with virtual radars (e.g., four corner radars) that record virtual radar data as the virtual vehicle virtually drives through the virtual parking lot. Essentially simultaneously, ground truth information about the boundaries of unoccupied park spaces is also recorded. Similar operations can be performed for additional parking lot layouts and arrangements of vehicles to obtain many hours (e.g., 20 or more hours) of driving data at nominal parking lot speed); and comparing the derived poses of the vehicle with measured poses of the vehicle represented by the pose data (see at least paragraph 0034; wherein comparison module 228 can compare parking space classifications to the ground truth data to assess the performance of the parking space classification algorithm).  	As per claim 18, Micks discloses wherein remission values acquired in the measurement of the boundary contour are stored in the reference contour (see at least paragraph 0018; wherein ground truth information about the boundaries of unoccupied park spaces is also recorded); wherein the measured values comprise measured remission values 25detected in the protected zone (see at least paragraph 0018; wherein ground truth information about the boundaries of unoccupied park spaces is also recorded); and wherein the remission values are compared with the remission values of the reference contour in the monitoring of the protected zone (see at least paragraph 0071; wherein monitor module 426 can pass ground truth data 407 to supervised learning module 428. Ground truth data 407 indicates the actual occupancy of virtual parking spaces 442A-442F. Supervised learning module 428 can compare parking space classifications 403 to ground truth data 407 to calculate the performance of learning parking space classification algorithm 402).  	As per claim 19, Micks disclose a control system for monitoring a protected zone (see at least Figure 6; item 600) of a vehicle (see at least Figure 6; item 607) having an environmental sensor arrangeable at the vehicle (see at least paragraph 0015; wherein a virtual driving environment with sensor models (e.g., of a radar system) to provide virtual radar data in relatively large quantities in a relatively short amount of time) and having a control device (see at least Figure 1; item 100), 	wherein the protected zone is at least regionally bounded by a boundary 5contour (see at least paragraph 0082; wherein free-space boundary estimation in a virtual or real parking environment); 		wherein a driving mode, a teaching mode, and a monitoring mode are stored in the control device (see at least Figure 4; items 426, 402, 401); 	wherein the control device comprises a positioning module, a teaching module, and a monitoring module (see at least Figure 4; items 407, 402, 426);  	10wherein the positioning module is adapted to position the vehicle at a teaching zone comprising the boundary contour in the driving mode (see at least paragraph 0018; wherein a virtual driving environment is created using three dimensional (“3D”) modeling and animation tools. For example, a 3D parking lot can be set up. A virtual vehicle can virtually drive through the virtual parking lot in a manner consistent with searching for parking place. The virtual vehicle is equipped with virtual radars (e.g., four corner radars) that record virtual radar data as the virtual vehicle virtually drives through the virtual parking lot. Essentially simultaneously, ground truth information about the boundaries of unoccupied park spaces is also recorded); and  	15wherein the monitoring module is configured to monitor the protected zone (see at least paragraph 0019; wherein some of the virtual radar data along with corresponding ground truth data can be provided to a supervised learning process for a detection algorithm (e.g., a supervised learning algorithm, a neural network, etc.). Other annotated virtual radar data can be used to test the detection algorithm and quantify its performance after training. When a detection algorithm appears to be performing reasonably based on training with virtual data, the detection algorithm can also be tested on annotated real world data). Micks does not explicitly mention real-world sensor and vehicle; wherein the teaching module is adapted to teach a reference contour by means of measuring the boundary contour by the environmental sensor in the teaching mode; wherein the monitoring module is configured to monitor the protected zone on the basis of the reference contour and on measured values detected by the environmental sensor in the monitoring mode; wherein the monitoring of the protected zone comprises: reading in the measured values detected by the environmental sensor; comparing the measured values with a stored reference contour; and wherein the control system is configured to transfer the vehicle into a safe state if the measured values are disposed outside a tolerance band arranged around the reference contour.	However Barth does disclose:	real-world sensor and vehicle (see at least paragraph 0061; wherein a suitable sensor system here is, in addition to the ultrasonic sound sensors already installed in the vehicle);	wherein the teaching module is adapted to teach a reference contour by means of measuring the boundary contour by the environmental sensor in the teaching mode (see at least paragraph 0039; wherein originally sensed geometry);	wherein the monitoring module is configured to monitor the protected zone on the basis of the reference contour and on measured values detected by the environmental sensor in the monitoring mode (see at least paragraph 0057; wherein the geometry of the parking space is determined by means of a suitable sensor system during the parking process and compared with the geometry determined before the start of the parking process);	wherein the monitoring of the protected zone comprises: reading in the measured values detected by the environmental sensor (see at least paragraph 0057; wherein the geometry of the parking space is determined by means of a suitable sensor system during the parking process); 	comparing the measured values with the taught reference contour (see at least paragraph 0057; wherein the geometry of the parking space is determined by means of a suitable sensor system during the parking process and compared with the geometry determined before the start of the parking process); and	 wherein the control system is configured to transfer the vehicle into a safe state if the measured values are disposed outside a tolerance band arranged around the taught reference contour (see at least paragraph 057; wherein if the two geometries differ from one another, the deviation which is present is evaluated. This permits correction of the parking trajectory on the basis of current sensor data during the parking process).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Barth with the teachings as in Micks. The motivation for doing so would have been to improve accuracy of the determination, see Barth paragraph 0023.


Claims 4-5 and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Micks et al. (USPGPub 2018/0025640), Barth et al. (USPGPub 2011/0087406), and further in view of Schiemenz et al. (DE102013015348A1)	As per claim 4, Micks and Barth do not explicitly mention wherein the method comprises performing a movement of the vehicle endangering the protected zone;  5wherein the monitoring of the protected zone takes place during the performance of the movement; and wherein the performance of the movement is stopped when the measured values differ from the reference contour.	However Schiemenz does disclose:	wherein the method comprises performing a movement of the vehicle endangering the protected zone;  5wherein the monitoring of the protected zone takes place during the performance of the movement; and wherein the performance of the movement is stopped when the measured values differ from the reference contour (see at least paragraph 0046; wherein the method enables an automatic rescheduling of the drivable area F. In the event that an automatic rescheduling is not possible due to detected obstacles, since driving around the obstacle leads to a journey outside the drivable area F, the method provides that a Request to the driver for a driver action is issued. Here, the driver can interrupt or cancel the automatic approach to the home parking lot 4H according to the selected trajectory T1 to Tn and manually drive around the obstacle. This changed approach and a resulting changed trajectory inside and in some areas outside the drivable area F can be stored as a further trajectory T4 and used to update a target trajectory Ts (= extended learning mode)).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Schiemenz with the teachings as in Micks and Barth. The motivation for doing so would have been to enable high availability of the driver assistance system with possible parking support in the “own” parking lot, the home parking lot 4H (garage, carport, company parking lot, courtyard), even if the parking space is not detected by the onboard sensors, see Schiemenz paragraph 0062.10	As per claim 5, Micks and Barth do not explicitly mention wherein the method comprises a holding of the vehicle in a safe state after the positioning of the vehicle at the teaching zone; and wherein the teaching of the reference contour takes place while the vehicle is in the safe state.	However Schiemenz does disclose:	wherein the method comprises a holding of the vehicle in a safe state after the positioning of the vehicle at the teaching zone; and wherein the teaching of the reference contour takes place while the vehicle is in the safe state (see at least paragraphs 0023-0024; wherein In one possible embodiment, the parking lot 4 to be approached is identified as the home parking lot 4H and the parking zone 2 as the home parking zone H if it is determined on the basis of the captured environment data or driving data that the parking lot 4 or the parking zone 2 has been repeatedly approached by the vehicle 6 will. Thus, data or trajectories T1 to Tn are only stored and held if the parking lot 4 or the parking zone 2 is a home parking lot 4H or a home parking zone H, such as your own garage or a parking lot on a company parking lot. A recorded GPS position, a recorded driven trajectory T1 to Tn, an estimated trajectory that is likely to be driven, or data from the environment sensors (such as camera images and ultrasound measurements) are stored or updated as environmental data. A vehicle speed, a stop position, a start position, a steering angle or a yaw angle are stored or updated as driving data. In addition, further suitable environmental data, such as map data, or driving data, such as braking data, can be recorded and stored or updated).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Schiemenz with the teachings as in Micks and Barth. The motivation for doing so would have been to enable high availability of the driver assistance system with possible parking support in the “own” parking lot, the home parking lot 4H (garage, carport, company parking lot, courtyard), even if the parking space is not detected by the onboard sensors, see Schiemenz paragraph 0062.
	As per claim 15, Micks and Barth do not explicitly mention wherein the teaching of the measurement contour comprises a recognition of an interference object arranged in the teaching zone.	However Schiemenz does disclose:	10wherein the teaching of the measurement contour comprises a recognition of an interference object arranged in the teaching zone (see at least paragraph 0045; wherein in addition, as an editing aid in the learning mode or in the operating mode, obstacles recognized or the free spaces B can be displayed in this map K of the surroundings).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Schiemenz with the teachings as in Micks and Barth. The motivation for doing so would have been to enable high availability of the driver assistance system with possible parking support in the “own” parking lot, the home parking lot 4H (garage, carport, company parking lot, courtyard), even if the parking space is not detected by the onboard sensors, see Schiemenz paragraph 0062.	As per claim 16, Schiemenz discloses wherein the interference object is recognized on the basis of at least one of 15its shape, its movement, and its reflection properties (see at least paragraph 0045; wherein in addition, as an editing aid in the learning mode or in the operating mode, obstacles recognized or the free spaces B can be displayed in this map K of the surroundings).  	As per claim 17, Schiemenz discloses wherein the taught reference contour is created without the interference object (see at least paragraph 0046; wherein the method enables an automatic rescheduling of the drivable area F. In the event that an automatic rescheduling is not possible due to detected obstacles, since driving around the obstacle leads to a journey outside the drivable area F, the method provides that a Request to the driver for a driver action is issued. Here, the driver can interrupt or cancel the automatic approach to the home parking lot 4H according to the selected trajectory T1 to Tn and manually drive around the obstacle. This changed approach and a resulting changed trajectory inside and in some areas outside the drivable area F can be stored as a further trajectory T4 and used to update a target trajectory Ts (= extended learning mode)).  

Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Micks et al. (USPGPub 2018/0025640), Barth et al. (USPGPub 2011/0087406), and further in view of Jacobus et al. (USPGPub 2018/0089616).	As per claim 6, Micks and Barth do not explicitly mention wherein the boundary contour is predefined by an environmental object variably positionable in a working zone of the vehicle.	However Jacobus does disclose:	wherein the boundary contour is predefined by an environmental object variably positionable in a working zone of the vehicle (see at least paragraph 0094; wherein In our use of the codes, we suggest placing them at the end of travel lanes [FIG. 16], perhaps across intersections of at the corners of shelving units so that as a truck moves about the warehouse it sees codes at 5 to 50 meter intervals. If a code has to be visible from only a short distance, it might be made small so that it becomes resolvable only when the truck is close to an endpoint [FIG. 17]. On the other hand if a code will used to navigate along a long track it can be manufactured larger so it is resolvable from a greater range. The basic accuracy of the codes is directly proportional to the solid angle that it projects into the automated truck's camera pointed in roughly the direction of the code. Furthermore, the accuracy of localization based on the code depends on its orientation to the truck. Generally, more accuracy in angular resolution [α,β,γ] is achieved if the code is not oriented perpendicular to the vector from the truck sensor to the code [FIG. 18]. Tilting code up to 45 degrees to create target depth relative to the detecting sensor improves this angular resolution markedly).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Jacobus with the teachings as in Micks and Barth. The motivation for doing so would have been to improve operator safety by cueing proximal obstacles to the operator in real time, see Jacobus paragraph 0006.20	As per claim 7, Jacobus does disclose wherein the environmental object is formed by a load to be picked up by the vehicle (see at least abstract; wherein automated units drive to planned speed limits, manage their loads (stability control), stop, go, and merge at intersections according human driving rules, use on-board sensors to identify static and dynamic obstacles, and human traffic, and either avoid them or stop until potential collision risk is removed. They identify, localize, and either pick-up loads (pallets, container, etc.) or drop them at the correctly demined locations). 

Allowable Subject Matter
Claim(s) 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the check of the consistency of the measurement contour comprises: calculating a quality value for the superposition of the part contours;  15and comparing the quality value with a predefined threshold value; and wherein the measurement contour is consistent when the quality value falls below the predefined threshold value.  
Claim 20 is allowed.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2017/0307746 – Provides a method and system for localization of a ground-based vehicle or moving object within an environment. The system acquires radar map data from a radar system and compares the radar map data to reference map data. The position of the vehicle or moving object is then obtained by matching the radar map data to the reference map data.	USPGPub 2009/0310117 – Provides a method for detecting objects with a pivotable sensor device which includes a scan sensor and a corresponding device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662